Citation Nr: 1744413	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for service-connected post traumatic stress disorder (PTSD) in excess of 30 percent from June 1, 2011 forward.

2. Entitlement to an increased rating for service-connected left knee strain in excess of 10 percent.

3. Entitlement to an increased rating for service-connected right knee meniscus tear in excess of 10 percent.

4. Entitlement to a compensable rating for service-connected bilateral hearing loss.

5. Entitlement to a compensable rating for service-connected right tibial stress reaction.

6. Entitlement to a compensable rating for service-connected left tibial stress reaction. 

7. Entitlement to a special monthly pension. 

8. Entitlement to a total disability rating based upon service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2007 to December 2009, with service in Southwest Asia.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction resides with the RO in St. Petersburg, Florida.

In his June 2016 VA Form 9 Substantive Appeal to the Board, the Veteran requested a Travel Board hearing. However, in December 2016 correspondence the Veteran withdrew his request for a hearing. As such the Board finds the Veteran's request for a hearing is withdrawn. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD, an increased rating for right and left knee disabilities, an increased rating for right and left tibial stress reactions and entitlement to a special monthly pension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected bilateral hearing loss disability was manifested by at worst Level I hearing in the right ear and Level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, staged ratings are not warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 
38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Analysis

The Veteran asserts that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability. The Veteran's current noncompensable rating was pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating during the appeal.

The Veteran has reported difficulties with understanding speech and hearing others in conversations which impacts his daily life. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in October 2011. The Veteran reported difficulty hearing others and often needing to ask people to repeat themselves. On the authorized audiological evaluation in October 2011, the examiner noted that the pure tone thresholds could not be tested due to poor reliability. The examiner noted that the test results were not valid for rating purposes. The examiner noted that after repeated attempts and reinstruction the test results were not reliable and as such were not suitable for rating purposes. As such the test results were not reported. Additionally, the examiner noted that speech recognition scores were inconsistent with observed communication levels and as such these scores were not reported. The examiner noted the Veteran's hearing loss impacts his ordinary conditions of daily life as the Veteran often has to ask others to repeat themselves in conversations and the Veteran feels this makes others think he is stupid. 

Then, the Veteran was afforded a VA examination in June 2016. Normal hearing was noted bilaterally. See June 2016 VA examination. On the authorized audiological evaluation in June 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
20
20
LEFT
25
25
20
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear. The examiner noted the Veteran's hearing loss impacts his daily life, making understanding speech difficult. Using Table VI, the Veteran's examination results revealed Level I hearing in the right ear and Level I hearing in the left ear. Based on Table VII, combing the levels for the right and left ear hearing results in a noncompensable rating for the Veteran's bilateral hearing loss. The examiner found that the results of an audiometric examination in 2009 and the current examination showed flat sensorineural loss and no evidence of noise damage to the cochlear outer hair cells that would be typical of noise-induced etiology.  The examiner found that the Veteran has normal hearing.  The Board finds this examination is entitled to probative weight.

Private and VA treatment records have been associated with the claims file. VA treatment records in April 2011 note ongoing hearing loss. See April 12, 2011 VA treatment records. In August 2012 the Veteran reported ongoing difficulty hearing. See August 30, 2012 VA treatment record. In March 2011 a moderate hearing impairment was noted. See March 15, 2011 VA TBI cognitive impairment consult. 

Based on the lay and medical evidence of record, the Board finds a compensable rating is not warranted during the appeal. The Veteran has reported that his bilateral hearing loss results in ongoing difficulty hearing and understanding others. The Board notes the Veteran's reports of his current symptoms, and he is competent to relay his symptoms and his statements are credible. However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings. 

The VA examination in June 2016 noted audiological testing using Table VI, noting Level I hearing in the right ear and Level I hearing in the left ear, combing these levels according to Table VII, results in a noncompensable rating. The test results from October 2011 noted that reliable audiometric testing could not be reported due to poor reliability and were not suitable for rating purposes as the test results were suggestive of a non-organic hearing loss. The VA examinations do not demonstrate an exceptional pattern of hearing, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, or a pure tone threshold of 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz. The Board finds no basis to alternatively rate this claim under Table VIA. As such a compensable rating is not warranted. The VA examinations have resulted in findings corresponding to a noncompensable evaluation. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100. 

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiners in October 2011 and June 2016 noted no functional effects the Veteran's hearing loss has on his daily life other than difficulty hearing and understanding others at times in social situations. 

The Board has carefully considered the Veteran's contentions that his hearing loss impacts his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's service-connected bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

A compensable evaluation for a bilateral hearing loss disability is denied. 


REMAND

The Veteran contends he is entitled to an increased evaluation for service-connected PTSD, and increased evaluation for service-connected left and right knee disabilities and an increased evaluation for service-connected right and left tibial stress reactions. In addition, the Veteran contends he is entitled to TDIU and a special monthly pension. The Board finds that a remand is warranted for additional development. 

PTSD

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran has reported undergoing ongoing mental health treatment at the Jacksonville Vet Center for his PTSD. See April 14, 2011 VA PTSD evaluation/assessment.  The electronic claims file contains records of inpatient and outpatient mental health treatment at a VA Medical Center clinic from 2011 through 2016.  A remand is necessary so appropriate attempts can be made to locate and obtain these outstanding mental health treatment records. 

Next, the Veteran was most recently afforded a VA PTSD examination in June 2016. The examiner noted that while the Veteran has previously been diagnosed with PTSD the examiner was unable to determine if the Veteran currently meets the DSM-V criteria for PTSD because the Veteran was uncooperative with the examination and test results indicated a feigning of symptoms. As such the examiner was unable to differentiate legitimate symptoms from feigned symptoms.  The examiner did not comment on the records of inpatient and outpatient care in the claims file.  If VA seeks to provide an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Additionally, a PTSD DBQ prepared by a VA psychologist was subsequently associated with the claims file in September 2016. The Veteran's VA psychologist noted the Veteran had a diagnosis of chronic PTSD and noted a Global Assessment of Functioning (GAF) score of 40. 

Finally, the Veteran submitted records of three days of inpatient mental health care at a private hospital in May 2017.  The Veteran was admitted for safety purposes after expressing suicidal thoughts.  

During the course of this appeal, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in July 2016 (after August 4, 2014) a diagnosis of PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2016). The September 2016 PTSD DBQ from the Veteran's treating VA psychologist was based on the DSM-IV criteria. As such the Board finds that a supplemental VA examination is warranted to address any newly associated treatment records and the September 2016 PTSD DBQ and current manifestations under the appropriate DSM-V diagnostic criteria.  

Further, because of the substantial differences in assessments of the severity of the Veteran's disorder by attending clinicians compared to Compensation and Pension examiners and difficulties with cooperation with examiners, an additional objective examination is necessary with full consideration of the long record of VA clinical care,  recent private hospitalization, and current diagnostic criteria.  

Right and left knee disabilities and tibial stress reactions

The Veteran was most recently afforded a VA examination in June 2016 as to his knee and lower leg conditions. VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). ). During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, the Veteran reported daily pain with popping, and locking which increases with prolonged walking/standing, lifting/carrying and results in functional loss. The June 2016 VA examiner noted left knee strain, right knee meniscal tear and right and left knee shin splints. Range of motion testing for right and left knee noted flexion to 140 degrees and extension to 0 degrees. The examiner noted pain, which did not cause functional loss. However, there is no indication whether the noted range of motion of the right and left knee was active, passive, and if weight bearing and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the right and left knee and leg disabilities. 

Lastly, entitlement to TDIU and entitlement to a special monthly pension are inextricably intertwined with the increased rating claims for PTSD and right and left knee disability and right and left tibial stress reactions which are being remanded for additional development. Therefore, a final decision on the issue of entitlement to TDIU and a special monthly pension cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran, associated with his PTSD. Specifically, there is an indication the Veteran underwent treatment at the Vet Center in Jacksonville, Florida beginning in 2011.  

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the directive in number 1, schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise in order to ascertain the current severity of his service-connected PTSD based on DSM-V criteria. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Consideration should be given to the substantial record of VA clinical care, the September 2016 PTSD DBQ based on DSM-IV noting chronic PTSD and total occupational and social impairment, and the May 2017 inpatient treatment for suicidal ideations. See September 2016 PTSD DBQ and May 2017 River Point Behavior Health records.  Additionally, the examiner should address any newly associated treatment records.  

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected left knee sprain and right knee meniscus tear and right and left tibial stress reactions. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left and right knee and leg disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative, if any, should be afforded the applicable time period in which to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


